


EXHIBIT 10.72










(ABOVE SPACE FOR RECORDER'S USE)


RECORDING REQUESTED BY AND             Maturity Date: November 7, 2024
WHEN RECORDED MAIL TO:                Intangible Taxes Due: $12,900.00
CHAMBLISS, BAHNER & STOPHEL, P.C.
LIBERTY TOWER
605 CHESTNUT STREET, SUITE 1700
CHATTANOOGA, TENNESSEE 37450
ATTENTION: RACHEL EDWARDS


State of Georgia


County of Bartow






DEED TO SECURE DEBT, ASSIGNMENT OF RENTS AND LEASES, SECURITY AGREEMENT AND
FIXTURE FILING


by


TDG OPERATIONS, LLC,
a Georgia limited liability company,
as Grantor,


to and in favor of




First Tennessee Bank National Association,
a national banking association,
as Grantee






Grantor's Control Number is 0320957.




--------------------------------------------------------------------------------








DEED TO SECURE DEBT, ASSIGNMENT OF RENTS AND LEASES, SECURITY AGREEMENT AND
FIXTURE FILING


This Deed to Secure Debt, Assignment of Rents and Leases, Security Agreement and
Fixture Filing (the "Deed to Secure Debt") is made effective as of the 7th day
of November, 2014, by TDG OPERATIONS, LLC, a Georgia limited liability company
(herein referred to as "Grantor") whose address is 2208 South Hamilton Street,
Dalton, Georgia 30721, to and for the benefit of First Tennessee Bank National
Association, a national banking association (together with its successors and
assigns, "Grantee" or "Beneficiary"), whose address is 701 Market Street,
Chattanooga, Tennessee 37402.
Preliminary Statements
Grantor and Grantee have entered into a Term Loan Agreement (as from time to
time amended or replaced the "Loan Agreement") of even date herewith pursuant to
which Grantee has agreed to loan to Grantor up to Four Million Dollars
($4,000,000) (the "Loan"). As a condition precedent to making the Loan, Grantee
has required that Grantor execute and deliver this Deed to Secure Debt, to
Grantee.
Agreements
Now, therefore, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged by Grantor, and in order to induce Grantee to make
the Loan to Grantor, Grantor agrees as follows:
Article I
Definitions.
As used in this Deed to Secure Debt, capitalized terms not otherwise defined
herein shall have the meanings ascribed to such terms in the Loan Agreement, the
terms of which are incorporated herein by reference. In addition, the following
additional terms shall have the meanings specified:
"Additions" means any and all alterations, additions, accessions and
improvements to property, substitutions therefor, and renewals and replacements
thereof.
"Casualty" means any act or occurrence of any kind or nature that results in
damage, loss or destruction to the Property.
"Claim" means any liability, suit, action, claim, demand, loss, expense,
penalty, fine, judgment or other cost of any kind or nature whatsoever,
including fees, costs and expenses of attorneys, consultants, contractors and
experts.
"Condemnation" means any taking of title to, use of, or any other interest in
the Property under the exercise of the power of condemnation or eminent domain,
whether temporarily or permanently, by any Governmental Authority or by any
other Person acting under or for the benefit of a Governmental Authority.
"Condemnation Awards" means any and all judgments, awards of damages (including
severance and consequential damages), payments, proceeds, settlements, amounts
paid for a taking in lieu of Condemnation, or other compensation heretofore or
hereafter made, including interest thereon, and the right to receive the same,
as a result of, or in connection with, any Condemnation or threatened
Condemnation.
"Deed to Secure Debt" means this Deed to Secure Debt, Assignment of Rents and
Leases, Security Agreement and Fixture Filing, as the same may from time to time
be extended, amended, restated, supplemented or otherwise modified.




--------------------------------------------------------------------------------




"Default" means an event or circumstance which, with the giving of notice or
lapse of time, or both, would constitute an Event of Default.
"Encumbrance" means any Lien, easement, right of way, roadway (public or
private), condominium regime, cooperative housing regime, condition, covenant or
restriction (including any condition, covenant or restriction imposed in
connection with any condominium development or cooperative housing development),
Lease or other matter of any nature that would affect title to the Property.
"Event of Default" has the meaning assigned to that phrase in Section VI below.
"Expenses" means all fees, charges, costs and expenses of any nature whatsoever
incurred at any time and from time to time by Grantee in connection with the
Loan, including without limitation, in exercising or enforcing any rights,
powers and remedies provided in this Deed to Secure Debt or any of the other
Loan Documents, including reasonable attorneys' fees.
"Fixtures" means all fixtures now or hereafter attached to the Improvements and
required for the normal operation thereof (such as HVAC systems, electrical
systems, plumbing systems, etc.), exclusive of trade fixtures and equipment
which may be attached to the Improvements but are not required for the normal
operation thereof.
"Grantee" means First Tennessee Bank National Association and its successors and
assigns.
"Improvements" means any and all buildings, improvements and Fixtures, now or
hereafter erected or located on the Land.
"Indemnity Agreement" means the Environmental Indemnity Agreement of even date
herewith by and between Grantor and Grantee pertaining to the Property, as the
same may from time to time be extended, amended, restated or otherwise modified.
"Insurance Proceeds" means the insurance claims under and the proceeds of any
and all policies of insurance covering the Property or any part thereof,
including all returned and unearned premiums with respect to any insurance
relating to such Property, in each case whether now or hereafter existing or
arising.
"Intercreditor Agreement" means any written agreement now or hereafter entered
between Grantee and any other creditor of Grantor setting forth the respective
rights of Grantee and such other creditor relative to liens on collateral
located on the Real Property.
"Interest Rate Swap" means any agreement, whether or not in writing, relating to
any rate swap, forward rate transaction, commodity swap, equity index swap or
option, interest rate option, cap or collar transaction, or any other similar
transaction, including, unless the context otherwise clearly requires, any form
of master agreement published by the International Swaps and Derivatives
Association, Inc., or any other master agreement, entered into by Grantor (or
its affiliate), in connection with a Loan or any other Obligations, together
with any related schedule and confirmation, as amended, supplemented, superseded
or replaced from time to time and all whether now or hereafter existing.
"Land" means the real property described in Exhibit A attached hereto and made a
part hereof.
"Law" means collectively all federal, state and local laws, statutes, codes,
ordinances, orders, rules and regulations, including judicial opinions or
presidential authority in the applicable jurisdiction.
"Leases" means all leases and subleases (oral or written) now or hereafter
affecting any part of the Property.




--------------------------------------------------------------------------------




"Lien" means any mortgage, deed to secure debt, pledge, security interest,
assignment, judgment, lien or charge of any kind, including any conditional sale
or other title retention agreement, any lease in the nature thereof, and the
filing of, or agreement to give, any financing statement under the Uniform
Commercial Code of any jurisdiction.
"Loan Documents" means the Loan Agreement, the Note, any Interest Rate Swap, and
the Security Documents (as defined in the Loan Agreement), as same may be
amended, modified, restated or replaced, and any other document, instrument or
agreement executed at any time, whether now or hereafter existing, in connection
with any Obligation.
"Net Proceeds", when used with respect to any Condemnation Awards or Insurance
Proceeds, means the gross proceeds from any Condemnation or Casualty remaining
after payment of all expenses, including attorneys' fees, incurred in the
collection of such gross proceeds.
"Notes" means: (i) the Term Note in the principal amount of Four Million Dollars
($4,000,000) dated the date hereof payable by Grantor to Grantee; (ii) all other
promissory notes, instruments and documents now or hereafter evidencing any
loans, advances, or other extensions of credit now or hereafter existing from
Grantee to Grantor; and (iii) all amendments, modifications or replacements of
any of the foregoing. Unless sooner due and payable as provided in accordance
with the terms of the Note, the latest maturity date currently set forth in a
Note is November 7, 2024.
"Notice" means a notice, request, consent, demand or other communication given
in accordance with the provisions of the Loan Agreement.
"Obligations" means all of the following: (a) all present and future debts,
obligations and liabilities of Grantor to Grantee arising pursuant to, on
account of, or which are otherwise evidenced by the provisions of this Deed to
Secure Debt, the Loan Agreement, any Note, and/or or any of the other Loan
Documents as the same may from time to time be amended or replaced, including
the obligation to pay all principal, interest, late charges, prepayment premiums
(if any) and other amounts due at any time under the Notes; (b) all debts,
liabilities and obligations of Grantor to pay all Expenses, indemnification
payments, fees and other amounts due at any time under this Deed to Secure Debt
or any of the other Loan Documents, together with interest thereon as herein or
therein provided; (c) all debts, liabilities and obligations of Grantor under
any Interest Rate Swap; (d) all debts, liabilities and obligations of Grantor to
perform, observe and comply with all of the other terms, covenants and
conditions, expressed or implied, which Grantor is required to perform, observe
or comply with pursuant to this Deed to Secure Debt or any of the other Loan
Documents; (e) all debts, liabilities and obligations of Grantor to pay and
perform all future advances (regardless of class) and other obligations that
Grantor or any successor in ownership of all or part of the Property may agree
to pay and/or perform (whether as principal, surety or guarantor) for the
benefit of Grantee; and (f) all renewals, amendments, extensions, modifications
and replacements of any of the foregoing.
"Permitted Encumbrances" means (a) any matters set forth in any policy of title
insurance issued to Grantee and insuring Grantee's interest in the Property
which are acceptable to Grantee as of the date hereof, (b) the Liens and
interests of this Deed to Secure Debt, and (c) any liens on trade fixtures and
equipment securing the Master Line of Credit Agreement (as defined in the Loan
Agreement).
"Personalty" means (a) all sewer and water taps, appurtenant water stock or
water rights, allocations and agreements for utilities, bonds, letters of
credit, permits, certificates, licenses, guaranties, warranties, causes of
action, security deposits, utility deposits, and all rebates or refunds of fees,
Taxes, assessments, charges or deposits paid to any Governmental Authority
related to the Real Property or in any way related to the operation thereof
whether now or hereafter existing; (b) all of Grantor's rights and interests
under all Interest Rate Swap, including all rights to the payment of money from
Grantee under any Interest Rate Swap and all accounts, deposit accounts and
general intangibles, including payment intangibles, described in any Interest
Rate Swap; (c) all insurance policies held by Grantor with respect to the
Property or Grantor's




--------------------------------------------------------------------------------




operation thereof; (d) all deposits and similar items (such as water, phone
service and electricity deposits) relating to the operation of the Premises
whether now or hereafter existing; and (e) all Proceeds of the foregoing.
"Proceeds" when used with respect to any of the Property, means all proceeds of
such Property, including all Insurance Proceeds and all other proceeds within
the meaning of that term as defined in the Uniform Commercial Code of the State.
"Property" means the Real Property and the Personalty and all other rights,
interests and benefits of every kind and character which Grantor now has or
hereafter acquires in, to or for the benefit of the Real Property and/or the
Personalty, including all Leases, all Rents, all Condemnation Awards, all
Proceeds.
"Property Assessments" means all Taxes, payments in lieu of taxes, water rents,
sewer rents, assessments, condominium and owner's association assessments and
charges, maintenance charges and other governmental or municipal or public or
private dues, charges and levies and any Liens (including federal tax liens)
which are or may be levied, imposed or assessed upon the Property or any part
thereof, or upon any Leases or any Rents, whether levied directly or indirectly
or as excise taxes, as income taxes, or otherwise.
"Real Property" means the Land and Improvements, together with (a) all estates,
title interests, title reversion rights, remainders, increases, issues, profits,
rights of way or uses, additions, accretions, servitudes, strips, gaps, gores,
liberties, privileges, water rights, water courses, alleys, passages, ways,
vaults, licenses, tenements, hereditaments, appurtenances, easements,
rights-of-way, rights of ingress or egress, parking rights, timber, crops,
mineral interests and other rights, now or hereafter owned by Grantor and
belonging or appertaining to the Land or Improvements; (b) all Claims whatsoever
of Grantor with respect to the Land or Improvements, either in law or in equity,
in possession or in expectancy; (c) all estate, right, title and interest of
Grantor in and to all streets, roads and public places, opened or proposed, now
or hereafter adjoining or appertaining to the Land or Improvements; and (d) all
options to purchase the Land or Improvements, or any portion thereof or interest
therein, and any greater estate in the Land or Improvements, and all Additions
to and Proceeds of the foregoing.
"Rents" means all of the rents, royalties, issues, profits, revenues, earnings,
income and other benefits of the Property, or arising from the use or enjoyment
of the Property, including all such amounts paid under or arising from any of
the Leases and all fees, charges, accounts or other payments for the use or
occupancy of rooms or other public facilities within the Real Property.
"State" means the state of Georgia.
"Taxes" means all taxes and assessments, whether general or special, ordinary or
extraordinary, or foreseen or unforeseen, which at any time may be assessed,
levied, confirmed or imposed by any Governmental Authority or any community
facilities or other private district on the Property.
"Transfer" means any direct or indirect sale, assignment, conveyance or
transfer, including any contract or agreement to sell, assign, convey, lease or
transfer, whether made voluntarily or by operation of Law or otherwise, and
whether made with or without consideration.
Article II
Granting Clauses; Condition of Grant.


Section 2.1    Conveyances and Security Interests.
In order to secure the prompt payment and performance of the Obligations,
Grantor (a) hereby irrevocably and unconditionally, grants, bargains, sells,
conveys, transfers and assigns to Grantee with power of sale and right of entry
and possession, all estate, right, title and interest that Grantor now has or
may later acquire in and to the Real Property; (b) grants to Grantee a security
interest in the Personalty; and (c) assigns to Grantee, and grants to Grantee a
security interest in, all Condemnation Awards and all Insurance Proceeds,




--------------------------------------------------------------------------------




to have and to hold to the use, benefit and behoof of Grantee forever, in fee
simple, subject to the terms, provisions and conditions herein.
All Persons who may have or acquire an interest in all or any part of the
Property will be deemed to have notice of, and will be bound by, the terms of
the Obligations and each other agreement or instrument made or entered into in
connection with each of the Obligations. Such terms include any provisions in
the Notes, the Loan Agreement or any Swap Contract which provide that the
interest rate on one or more of the Obligations may vary from time to time. The
definition of "Obligations" includes future advances. This Deed to Secure Debt
is a deed and security agreement passing legal title pursuant to the laws of the
State of Georgia governing loan or security deeds and security agreements and is
not a mortgage.
Section 2.2    Assignment of Leases and Rents.
In consideration of the making and continuing of the Loan by Grantee to Grantor,
the sum of Ten and No/100 Dollars ($10.00), and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Grantor absolutely and unconditionally assigns the Leases and Rents to Grantee.
This assignment is, and is intended to be, an unconditional, absolute and
present assignment from Grantor to Grantee of all of Grantor's right, title and
interest in and to the Leases and the Rents and not an assignment in the nature
of a pledge of the Leases and Rents or the mere grant of a security interest
therein. So long as no Default shall exist, however, and so long as Grantor is
not in default in the performance of any obligation, covenant or agreement
contained in the Leases, Grantor shall have a license (which license shall
terminate automatically and without notice upon the occurrence of a Default or a
default by Grantor under the Leases) to collect, but not prior to accrual, all
Rents. Grantor agrees to collect and hold all Rents in trust for Grantee and to
use the Rents for the payment of the cost of operating and maintaining the
Property and for the payment of the other Obligations before using the Rents for
any other purpose. The assignment of Lease and Rents contained herein shall not
constitute Grantee's consent to any Lease, any such Lease entered into without
Grantee's prior written consent constituting a Transfer for purposes of Section
5.2 of this Deed to Secure Debt.
Section 2.3     Security Agreement, Fixture Filing and Financing Statement.


This Deed to Secure Debt creates a security interest in the Personalty and
Fixtures, and, to the extent the Personalty or Fixtures are not real property,
this Deed to Secure Debt constitutes a security agreement from Grantor to
Grantee under the Uniform Commercial Code of the State. In addition to all of
its other rights under this Deed to Secure Debt and otherwise, Grantee shall
have all of the rights of a secured party under the Uniform Commercial Code of
the State, as in effect from time to time, or under the Uniform Commercial Code
in force from time to time in any other state to the extent the same is
applicable Law. To confirm that intent, and to further secure the Obligations,
Grantor grants Grantee a security interest in the Personalty and Fixtures. This
Deed to Secured Debt shall be effective as a financing statement filed as a
fixture filing with respect to all fixtures included within the property and is
to be filed for record in the real estate records of each county where any part
of the Property (including such fixtures) is situated. This Deed to Secured Debt
shall also be effective as a financing statement with respect to any other
Property as to which a security interest may be perfected by the filing of a
financing statement and may be filed as such in any appropriate filing or
recording office. The respective mailing addresses of Grantor and Grantee are
set forth in the opening paragraph of this Deed to Secured Debt. A carbon,
photographic or other reproduction of this Deed to Secured Debt or any other
financing statement relating to this Deed to Secured Debt shall be sufficient as
financing statement for any of the purposes referred to in this Section. Grantor
hereby irrevocably authorizes Grantee at any time and from time to time to file
any initial financing statements, amendments thereto and continuation statements
as authorized by applicable Law, reasonably required by Grantee to establish or
maintain the validity, perfection and priority of the security interests granted
in this Deed to Secure Debt.




--------------------------------------------------------------------------------




Section 2.4    Satisfaction and Cancellation of Deed to Secure Debt and
Termination of Assignments and Financing Statements.
If and when Grantor has paid and performed all of the Obligations, and no
further advances are to be made under the Loan Agreement or any other document,
Grantee will provide a satisfaction and cancellation of this Deed to Secure Debt
and termination statements for filed financing statements, if any, to Grantor.
Grantor shall be responsible for the recordation of such cancellation and
satisfaction and the payment of any recording and filing costs. Upon the
recording of such cancellation and satisfaction and the filing of such
termination statements, the absolute assignments set forth in Section 2.2 shall
automatically terminate and become null and void.
Article III
Representations and Warranties.
Grantor makes the following representations and warranties to Grantee:
Section 3.1    Title to Real Property.
Grantor (a) owns fee simple title to the Real Property, (b) owns all of the
beneficial and equitable interest in and to the Real Property, and (c) is
lawfully seized and possessed of the Real Property. Grantor has the right and
authority to convey the Real Property and does hereby convey the Real Property,
in fee simple forever with general warranty. The Real Property is subject to no
Encumbrances other than the Permitted Encumbrances.
Section 3.2     Title to Other Property.
Grantor has good title to the Personalty, and the Personalty is not subject to
any Encumbrance other than the Permitted Encumbrances. None of the Leases or
Rents are subject to any Encumbrance other than the Permitted Encumbrances.
Section 3.3    Property Assessments.
The Real Property is assessed for purposes of Property Assessments as a separate
and distinct parcel from any other property, such that the Real Property shall
never become subject to the Lien of any Property Assessments levied or assessed
against any property other than the Real Property.
Section 3.4    Independence of the Real Property.
The Real Property has been properly subdivided from all other property in
accordance with the requirements of any applicable Governmental Authorities.
Section 3.5    Leases and Tenants.
There are no Leases of the Property.
Article IV
Affirmative Covenants.


Section 4.1    Obligations.
Grantor agrees to promptly pay and perform all of the Obligations, time being of
the essence in each case.
Section 4.2     Property Assessments; Documentary Taxes.
Grantor (a) will promptly pay in full and discharge all Property Assessments,
and (b) will furnish to Grantee, upon demand, the receipted bills for such
Property Assessments prior to the day upon which the same shall become
delinquent.




--------------------------------------------------------------------------------




Section 4.3    Permitted Contests.
Grantor shall not be required to pay any of the Property Assessments, or to
comply with any Law, so long as Grantor shall in good faith, and at its cost and
expense, contest the amount or validity thereof, or take other appropriate
action with respect thereto, in good faith and in an appropriate manner or by
appropriate proceedings; provided that (a) such proceedings operate to stay the
collection of the Property Assessments or enforcement of the Law so contested,
(b) there will be no sale, forfeiture or loss of the Property during the
contest, (c) Grantee is not subjected to any Claim as a result of such contest,
and (d) Grantor provides assurances satisfactory to Grantee (including the
establishment of an appropriate reserve account with Grantee if not bonded) of
its ability to pay such Property Assessments or comply with such Law in the
event Grantor is unsuccessful in its contest. Each such contest shall be
promptly prosecuted to final conclusion or settlement, and Grantor shall
indemnify and save Grantee harmless against all Claims in connection therewith.
Promptly after the settlement or conclusion of such contest or action, Grantor
shall comply with such Law and/or pay and discharge the amounts which shall be
levied, assessed or imposed or determined to be payable, together with all
penalties, fines, interests, costs and expenses in connection therewith.
Section 4.4     Compliance with Laws.
Grantor will comply with and not violate, and cause to be complied with and not
violated, all present and future Laws applicable to the Property and its use and
operation.
Section 4.5    Maintenance and Repair of the Property.
Grantor, at Grantor's sole expense, will (a) keep and maintain the Improvements
in good condition, working order and repair, and (b) make all necessary or
appropriate repairs and Additions to Improvements, so that each part of the
Improvements shall at all times be in good condition for the respective purposes
for which they were originally intended.
Section 4.6    Additions to Security.
All right, title and interest of Grantor in and to all Improvements and
Additions hereafter constructed or placed on the Property shall, without any
further deed to secure debt, conveyance, assignment or other act by Grantor,
become subject to the Lien and security title of this Deed to Secure Debt as
fully and completely, and with the same effect, as though now owned by Grantor
and specifically described in the granting clauses hereof. Grantor agrees,
however, to execute and deliver to Grantee such further documents as may be
required by the terms of the Loan Agreement and the other Loan Documents.
Section 4.7    Subrogation.
To the extent permitted by Law, Grantee shall be subrogated, notwithstanding its
release of record, to any Lien now or hereafter existing on the Property to the
extent that such Lien is paid or discharged by Grantee whether or not from the
proceeds of the Loan. This Section shall not be deemed or construed, however, to
obligate Grantee to pay or discharge any Lien.
Section 4.8    Insurance.
Grantor shall maintain, at its sole cost and expense, insurance, as required by
Grantee, to include, without limitation:
(a)"All Risk" insurance against casualty to the Property, including, but not
limited to, fire, lightning, windstorm, hail, explosion, and riot. Such
insurance shall name Grantee as mortgagee and loss payee in accordance with
Grantee's insurance requirements. Unless otherwise agreed in writing by Grantee,
such insurance shall be for the full insurable value of the Property, and in a
form otherwise satisfactory to Grantee.
(b)Comprehensive general liability insurance on an "occurrence" basis against
claims for "personal injury" liability and liability for death, bodily injury
and damage to property, in




--------------------------------------------------------------------------------




limits satisfactory to Grantee with respect to any one occurrence and the
aggregate of all occurrences during any given annual policy period. Such
insurance shall name Grantee as an additional insured.
(c)Workers' compensation insurance for all employees of Grantor as required by
Law.
(d)During any period of construction upon the Property, if any, Grantor shall
maintain, or cause others to maintain, builder's risk insurance (non-reporting
form) for one hundred percent (100%) of the full replacement cost of work in
place and materials stored at or upon the Property.
(e)If at any time any portion of any structure on the Property is insurable
against casualty by flood and is located in a Special Flood Hazard Area, as
determined by Grantee, a flood insurance policy in form and amount acceptable to
Grantee, as required by applicable Law.
(f)Loss of rental value insurance or business interruption insurance as required
by Grantee.
(g)Such other and further insurance as may be reasonably required from time to
time by Grantee.
Grantor acknowledges receiving Grantee's insurance requirements. Each policy of
insurance shall meet Grantee's insurance requirements and be otherwise
acceptable to Grantee.
Section 4.9    Adjustment of Condemnation and Insurance Claims.
Grantor shall give prompt Notice to Grantee of any Casualty or any Condemnation
or threatened Condemnation. Grantee is authorized, at its option, to commence,
appear in and prosecute, in its own or Grantor's name, any proceeding relating
to any Condemnation or Casualty, and to make proof of loss for and to settle or
compromise any claim in connection therewith, or to permit Grantor to do so. In
such case, Grantee shall have the right to receive all Condemnation Awards and
Insurance Proceeds, and may deduct therefrom any or all of its Costs. If any
Condemnation Awards or Insurance Proceeds are paid to Grantor, Grantor shall
receive the same in trust for Grantee. Within ten (10) days after Grantor's
receipt of any Condemnation Awards or Insurance Proceeds, Grantor shall deliver
such awards or proceeds to Grantee in the form in which they were received,
together with any endorsements or documents that may be necessary to effectively
negotiate or transfer the same to Grantee. Grantor agrees to execute and deliver
from time to time, upon the request of Grantee, such further instruments or
documents as may be requested by Grantee to confirm the grant and assignment to
Grantee of any Condemnation Awards or Insurance Proceeds.
If no Default exists, Grantee will permit Net Proceeds for the restoration of
the Property if: (i) in the reasonable judgment of Grantee, there has been no
material adverse change in the financial viability of the construction or
operation of the Improvements, (ii) in the reasonable judgment of Grantee, the
Net Proceeds, together with other funds deposited with Grantee for that purpose,
are sufficient to pay the cost of the restoration pursuant to a budget and plans
and specifications approved by Grantee, (iii) the restoration can be completed
prior to the final maturity of the Notes and other Obligations and prior to the
date required by any Lease, (iv) Grantee is provided an appraisal and other
information necessary in the reasonable judgment of Grantee to reflect that the
appraised value of the Improvements and other Property after such restoration
shall not have been reduced from the fair value prior to the loss, and (v)
Grantor satisfies such other conditions reasonably required by Grantee for the
use of such proceeds including the satisfaction of conditions typically required
by Grantee in making commercial construction loans. Otherwise, Net Proceeds
shall be utilized for payment of the Obligations. If Net Proceeds are to be
utilized for the restoration of the Property, the Net Proceeds, together with
any other funds deposited with Grantee for that purpose, shall be deposited in
an interest-bearing account with Grantee, which account will be assigned to
Grantee as additional security for the Loan and other Obligations. The account
will be opened, managed and controlled in a manner consistent with, and subject
to, the provisions of the Loan Agreement. Disbursements of funds from the
account will be made in a manner consistent with the manner typically used by
Grantee in disbursing commercial construction loans including the requirements
(at Grantor's expense) of inspections of construction and certifications by
contractors and architects.




--------------------------------------------------------------------------------




Section 4.10    Deposits.
Following the occurrence of a Default, Grantor shall, upon demand by Grantee,
pay to Grantee monthly, on the same date payments are due under the Note, a sum
(herein "Funds") equal to one-twelfth of the yearly Property Assessments which
may attain priority over this Deed to Secured Debt and premiums for insurance,
all as reasonably estimated initially and from time to time by Grantee on the
basis of assessments and bills and reasonable estimates thereof.
The Funds shall be held by Grantee in an interest-bearing account, and Grantee
shall apply the Funds to pay said Property Assessments and insurance costs, as
and when they shall be due and payable. The Funds are pledged as additional
security for the sums secured by this Deed of Trust. If the amount of the Funds
held by Grantee shall not be sufficient to pay Property Assessments and
insurance costs, when due, Grantor shall pay to Grantee any amount necessary to
make up the deficiency within fifteen (15) days from the date notice is mailed
by Grantee to Grantor requesting payment thereof. Upon payment in full of all
Obligations, all Funds then held by Grantee shall be returned to Grantor.


Article V
Negative Covenants.




Section 5.1     Encumbrances.
Grantor will not permit any of the Property to become subject to any Encumbrance
other than the Permitted Encumbrances. Within thirty (30) days after the filing
of any mechanic's lien or other Lien or Encumbrance against the Property,
Grantor will promptly discharge the same by payment or filing a bond or
otherwise as permitted by Law. So long as Grantee's security has been protected
by the filing of a bond or otherwise in a manner satisfactory to Grantee in its
sole and absolute discretion, Grantor shall have the right to contest in good
faith any Claim, Lien or Encumbrance, provided that Grantor does so diligently
and without prejudice to Grantee or delay in completing construction of the
Improvements. Grantor shall give Grantee Notice of any default under any Lien
and Notice of any foreclosure or threat of foreclosure with respect to any of
the Property.
Section 5.2    Transfer of the Property.
Grantor will not Transfer, or contract to Transfer, all or any part of the
Property or any legal or beneficial interest therein without the prior written
consent of Grantee. The Transfer of any ownership interest in Grantor (whether
in one or more transactions during the term of this Deed of Secured Debt) shall
be deemed to be a prohibited Transfer of the Property.
Section 5.3    Removal, Demolition or Alteration of Fixtures and Improvements.
Except to the extent permitted by the following sentence, no Improvements shall
be removed, demolished or materially altered without the prior written consent
of Grantee. Grantor may remove and dispose of, free from the Lien and security
title of this Deed to Secure Debt, such Fixtures as from time to time become
worn out or obsolete, provided that, either (a) at the time of, or prior to,
such removal, any such Fixtures are replaced with other Fixtures which are free
from Liens other than Permitted Encumbrances and have a value at least equal to
that of the replaced Fixtures (and by such removal and replacement Grantor shall
be deemed to have subjected such Fixtures to the Lien of this Deed to Secure
Debt), or (b) so long as a prepayment may be made without the imposition of any
premium pursuant to the Note, such Fixtures are sold at fair market value for
cash and the net cash proceeds received from such disposition are paid over
promptly to Grantee to be applied to the prepayment of the Obligations in such
manner as Grantee should elect in its sole discretion.




--------------------------------------------------------------------------------




Section 5.4    Additional Improvements.
Grantor will not construct any Improvements costing more than $250,000, other
than those presently on the Land and those described in the Loan Agreement,
without the prior written consent of Grantee. Grantor will complete and pay for,
within a reasonable time, any Improvements which Grantor is permitted to
construct on the Land. Grantor will construct and erect any permitted
Improvements (a) strictly in accordance with all applicable Laws and any private
restrictive covenants, (b) entirely on lots or parcels of the Land, (c) so as
not to encroach upon any easement or right of way or upon the land of others,
and (d) wholly within any building restriction and setback lines applicable to
the Land.
Section 5.5    Restrictive Covenants, Zoning, etc.
Without the prior written consent of Grantee, Grantor will not initiate, join
in, or consent to any change in, any restrictive covenant, easement, zoning
ordinance, or other public or private restrictions limiting or defining the uses
which may be made of the Property. Grantor (a) will promptly perform and
observe, and cause to be performed and observed, all of the material terms and
conditions of all agreements affecting the Property, and (b) will do or cause to
be done all things necessary to preserve intact and unimpaired any and all
easements, appurtenances and other interests and rights in favor of, or
constituting any portion of, the Property.
Article VI
Events of Default.
The occurrence or happening, from time to time, of a Default under the Loan
Agreement shall constitute an "Event of Default" for purposes of this Deed to
Secured Debt. All relevant notice and cure periods provided in the Loan
Agreement are applicable in determining whether an Event of Default exists for
purposes of this Deed to Secure Debt.
Article VII
Rights and Remedies.
Upon the happening of any Event of Default, Grantee shall have the right, in
addition to any other rights or remedies available to Grantee under any of the
Loan Documents or applicable Law, to exercise any one or more of the following
rights, powers or remedies:
Section 7.1    Acceleration.
Grantee may accelerate all Obligations under the Loan Documents whereupon such
Obligations shall become immediately due and payable, without notice of default,
notice of acceleration or intention to accelerate, presentment or demand for
payment, protest, notice of protest, notice of nonpayment or dishonor, or
notices or demands of any kind or character (all of which are hereby waived by
Grantor).
Section 7.2    Foreclosure; Power of Sale.
Subject to the provisions of any Intercreditor Agreement, Grantee may sell and
dispose of the Property at public auction, at the usual place for conducting
sales at the courthouse in the county where the Property or any part thereof may
be, to the highest bidder for cash, first advertising the time, terms and place
of such sale by publishing a notice thereof once a week for four consecutive
weeks (without regard to the actual number of days) in a newspaper in which
sheriff's advertisements are published in said county, all other notice being
hereby waived by Grantor, or in such other manner as is then permitted for such
sales; and Grantee may thereupon execute and deliver to the purchaser at said
sale a sufficient conveyance of the Property in fee simple, which conveyance may
contain recitals as to the happening of the default upon which the execution of
the power of sale, herein granted, depends, the said recitals shall be
presumptive evidence that all preliminary acts prerequisite to said sale and
deed were in all things duly complied with; and Grantor hereby constitutes and
appoints Grantee or its assigns agent and attorney-in-fact to make such
recitals, sale




--------------------------------------------------------------------------------




and conveyance, and all of the acts of such attorney-in-fact are hereby
ratified, and Grantor agrees that such recitals shall be binding and conclusive
(absent manifest error) upon Grantor and that the conveyance to be made by
Grantee, or its assigns, (and in the event of a deed in lieu of foreclosure,
then as to such conveyance) shall be effectual to bar all right, title and
interest, equity of redemption, including all statutory redemption, homestead,
dower, curtesy and all other exemptions of Grantor, or its successors in
interest, in and to the Property; at the election of Grantee, the Property, or
any part thereof, may be sold in one parcel and as an entirety, or in such
parcels, manner or order as Grantee in its sole discretion may elect, and one or
more exercises of the powers herein granted shall not extinguish or exhaust the
power unless the entire Property is sold or the Obligations satisfied in full,
and Grantee, or its assigns, shall collect the proceeds of such sale, applying
such proceeds as provided in Section 7.8 (in the event of deficiency, Grantor
shall immediately on demand from Grantee pay over to Grantee, or its nominee,
such deficiency); and Grantor agrees that in case of a sale, as herein provided,
Grantor or any person in possession under Grantor shall then become and be
tenants holding over, and shall forthwith deliver possession to the purchaser at
such sale, or be summarily dispossessed in accordance with the provisions of law
applicable to tenants holding over; the power and agency hereby granted are
coupled with an interest and are irrevocable by death or otherwise, and are in
addition to any and all other remedies which Grantee may have at law or in
equity.
Section 7.3     Judicial Action.
Grantee shall have the right from time to time to sue Grantor for any sums
(whether interest, damages for failure to pay principal or any installments
thereof, taxes, or any other sums required to be paid under the terms of this
Deed to Secure Debt, as the same become due), without regard to whether or not
any of the other Obligations shall be due, and without prejudice to the right of
Grantee thereafter to enforce any appropriate remedy against Grantor, including
an action of foreclosure or an action for specific performance, for a Default or
Default existing at the time such earlier action was commenced.
Section 7.4    Collection of Rents.
Upon the occurrence of an Event of Default, the license granted to Grantor to
collect the Rents shall be automatically and immediately revoked, without
further notice to or demand upon Grantor. Grantee may, but shall not be
obligated to, perform any or all obligations of the landlord under any or all of
the Leases, and Grantee may, but shall not be obligated to, exercise and enforce
any or all of Grantor's rights under the Leases. Without limitation to the
generality of the foregoing, Grantee may notify the tenants under the Leases
that all Rents are to be paid to Grantee, and following such notice all Rents
shall be paid directly to Grantee and not to Grantor or any other Person other
than as directed by Grantee, it being understood that a demand by Grantee on any
tenant under the Leases for the payment of Rent shall be sufficient to warrant
payment by such tenant of Rent to Grantee without the necessity of further
consent by Grantor. Grantor hereby irrevocably authorizes and directs the
tenants under the Lease to pay all Rents to Grantee instead of to Grantor, upon
receipt of written notice from Grantee, without the necessity of any inquiry of
Grantor and without the necessity of determining the existence or non-existence
of a Default. Grantor hereby appoints Grantee as Grantor's attorney-in-fact with
full power of substitution, which appointment shall take effect upon the
occurrence of a Default and is coupled with an interest and is irrevocable prior
to the full and final payment and performance of the Obligations, in Grantor's
name or in Grantee's name: (a) to endorse all checks and other instruments
received in payment of Rents and to deposit the same in any account selected by
Grantee; (b) to give receipts and releases in relation thereto; (c) to
institute, prosecute and/or settle actions for the recovery of Rents; (d) to
modify the terms of any Leases including terms relating to the Rents payable
thereunder; (e) to cancel any Leases; (f) to enter into new Leases; and (g) to
do all other acts and things with respect to the Leases and Rents which Grantee
may deem necessary or desirable to protect the security for the Obligations. Any
Rents received shall be applied first to pay all Expenses and next in reduction
of the other Obligations. Grantor shall pay, on demand, to Grantee, the amount
of any deficiency between (i) the




--------------------------------------------------------------------------------




Rents received by Grantee, and (ii) all Expenses incurred together with interest
thereon as provided in the Loan Agreement and the other Loan Documents.
Section 7.5    Taking Possession or Control of the Property; Appointment of
Receiver.
As a matter of right without regard to the adequacy of the security, or the
solvency of any Person liable for the Obligations, and to the extent permitted
by Law without notice to Grantor, Grantee shall be entitled, upon application to
a court of competent jurisdiction, to the immediate appointment of a receiver
for all or any part of the Property and the Rents, whether such receivership may
be incidental to a proposed sale of the Property or otherwise, and Grantor
hereby consents to the appointment of such a receiver and agrees that such
receiver shall have all of the rights and powers granted to Grantee pursuant to
Section 7.4. In addition, to the extent permitted by Law, and with or without
the appointment of a receiver, or an application therefor, Grantee may (a) enter
upon, and take possession of (and Grantor shall surrender actual possession of),
the Property or any part thereof, without notice to Grantor and without bringing
any legal action or proceeding, or, if necessary by force, legal proceedings,
ejectment or otherwise, and (b) remove and exclude Grantor and its agents and
employees therefrom.
Section 7.6    Management of the Property.
Upon obtaining possession of the Property or upon the appointment of a receiver
as described in Section 7.5, Grantee or the receiver, as the case may be, may,
at its sole option, (a) make all necessary or proper repairs to or upon the
Property, (b) operate, maintain, control, make secure and preserve the Property,
and (c) complete the construction of any unfinished Improvements on the Property
and, in connection therewith, continue any and all outstanding contracts for the
erection and completion of such Improvements and make and enter into any further
contracts which may be necessary, either in their or its own name or in the name
of Grantor (the costs of completing such Improvements shall be Expenses secured
by this Deed to Secure Debt and shall accrue interest as provided in the Loan
Agreement and the other Loan Documents). Grantee or such receiver shall be under
no liability for, or by reason of, any such taking of possession, entry,
holding, removal, maintaining, operation or management, except for gross
negligence or willful misconduct. The exercise of the remedies provided in this
Section shall not cure or waive any Default, and the enforcement of such
remedies, once commenced, shall continue for so long as Grantee shall elect,
notwithstanding the fact that the exercise of such remedies may have, for a
time, cured the original Default.
Section 7.7    Uniform Commercial Code.
Subject to the provisions of any Intercreditor Agreement Grantee may proceed
under the Uniform Commercial Code as to all or any part of the Personalty, and
in conjunction therewith may exercise all of the rights, remedies and powers of
a secured creditor under the Uniform Commercial Code. Upon the occurrence of any
Default, Grantor shall assemble all of the Fixtures and make the same available
within the Improvements. Any notification required by the Uniform Commercial
Code shall be deemed reasonably and properly given if sent in accordance with
the Notice provisions of this Deed to Secure Debt at least ten (10) days before
any sale or other disposition of the Personalty. Disposition of the Personalty
shall be deemed commercially reasonable if made pursuant to a public sale
advertised at least twice in a newspaper of general circulation in the community
where the Property is located. It shall be deemed commercially reasonable for
the Grantee to dispose of the Personalty without giving any warranties as to the
Personalty and specifically disclaiming all disposition warranties.
Alternatively, Grantee may choose to dispose of some or all of the Property, in
any combination consisting of both Personalty and Real Property, in accordance
with the Law and procedures applicable to real property, as permitted by
Article 9 of the Uniform Commercial Code. Grantor agrees that such a sale of
Personalty together with Real Property constitutes a commercially reasonable
sale of the Personalty.




--------------------------------------------------------------------------------






Section 7.8    Application of Proceeds.
Unless otherwise provided by applicable Law, all proceeds from the sale of the
Property or any part thereof pursuant to the rights and remedies set forth in
this Article VII and any other proceeds received by Grantee from the exercise of
any of its other rights and remedies hereunder or under the other Loan Documents
shall be applied first to pay all Expenses and next in reduction of the other
Obligations, in such manner and order as Grantee may elect.
Section 7.9    Other Remedies.
Grantee shall have the right from time to time to protect, exercise and enforce
any legal or equitable remedy against Grantor provided under the Loan Documents
or by applicable Laws.
Article VIII
Miscellaneous.


Section 8.1    Rights, Powers and Remedies Cumulative.
Each right, power and remedy of Grantee, as provided for in this Deed to Secure
Debt, or in any of the other Loan Documents or now or hereafter existing by Law,
shall be cumulative and concurrent and shall be in addition to every other
right, power or remedy provided for in this Deed to Secure Debt, or in any of
the other Loan Documents or now or hereafter existing by Law, and the exercise
or beginning of the exercise by Grantee of any one or more of such rights,
powers or remedies shall not preclude the simultaneous or later exercise by
Grantee of any or all such other rights, powers or remedies.
Section 8.2    No Waiver by Grantee.
No course of dealing or conduct by or among Grantee and Grantor shall be
effective to amend, modify or change any provisions of this Deed to Secure Debt
or the other Loan Documents. No failure or delay by Grantee to insist upon the
strict performance of any term, covenant or agreement of this Deed to Secure
Debt or of any of the other Loan Documents, or to exercise any right, power or
remedy consequent upon a breach thereof, shall constitute a waiver of any such
term, covenant or agreement or of any such breach, or preclude Grantee from
exercising any such right, power or remedy at any later time or times. By
accepting payment after the due date of any of the Obligations, Grantee shall
not be deemed to waive the right either to require prompt payment when due of
all other Obligations, or to declare a Default for failure to make prompt
payment of any such other Obligations. Neither Grantor nor any other Person now
or hereafter obligated for the payment of the whole or any part of the
Obligations shall be relieved of such liability by reason of (a) the failure of
Grantee to comply with any request of Grantor or of any other Person to take
action to foreclose this Deed to Secure Debt or otherwise enforce any of the
provisions of this Deed to Secure Debt, or (b) any agreement or stipulation
between any subsequent owner or owners of the Property and Grantee, or
(c) Grantee's extending the time of payment or modifying the terms of this Deed
to Secure Debt or any of the other Loan Documents without first having obtained
the consent of Grantor or such other Person. Regardless of consideration, and
without the necessity for any notice to or consent by the holder of any
subordinate Lien on the Property, Grantee may release any Person at any time
liable for any of the Obligations or any part of the security for the
Obligations and may extend the time of payment or otherwise modify the terms of
this Deed to Secure Debt or any of the other Loan Documents without in any way
impairing or affecting the Lien and security title of this Deed to Secure Debt
or the priority of this Deed to Secure Debt over any subordinate Lien. The
holder of any subordinate Lien shall have no right to terminate any Lease
regardless of whether or not such Lease is subordinate to this Deed to Secure
Debt. Grantee may resort to the security or collateral described in this Deed to
Secure Debt or any of the other Loan Documents in such order and manner as
Grantee may elect in its sole discretion.




--------------------------------------------------------------------------------




Section 8.3    Waivers and Agreements Regarding Remedies.
To the full extent Grantor may do so, Grantor hereby:
(a)agrees that it will not at any time plead, claim or take advantage of any
Laws now or hereafter in force providing for any appraisement, valuation, stay,
extension or redemption, and waives and releases all rights of redemption,
valuation, appraisement, stay of execution, reinstatement (including without
limitation all rights under Official Code of Georgia Annotated Section
44-14-85), extension and notice of election to accelerate the Obligations;


(b)waives all rights to a marshalling of the assets of Grantor, including the
Property, or to a sale in the inverse order of alienation in the event of a
foreclosure of the Property, and agrees not to assert any right under any Law
pertaining to the marshalling of assets, the sale in inverse order of
alienation, the exemption of homestead, the administration of estates of
decedents, or other matters whatsoever to defeat, reduce or affect the right of
Grantee under the terms of this Deed to Secure Debt to a sale of the Property
without any prior or different resort for collection, or the right of Grantee to
the payment of the Obligations out of the proceeds of sale of the Property in
preference to every other claimant whatsoever;


(c)waives any right to bring or utilize any defense, counterclaim or setoff,
other than one which denies the existence or sufficiency of the facts upon which
any foreclosure action is grounded. If any defense, counterclaim or setoff,
other than one permitted by the preceding clause, is timely raised in a
foreclosure action, such defense, counterclaim or setoff shall be dismissed. If
such defense, counterclaim or setoff is based on a Claim which could be tried in
an action for money damages, such Claim may be brought in a separate action
which shall not thereafter be consolidated with the foreclosure action. The
bringing of such separate action for money damages shall not be deemed to afford
any grounds for staying the foreclosure action; and


(d)waives and relinquishes any and all rights and remedies which Grantor may
have or be able to assert by reason of the provisions of any Laws pertaining to
the rights and remedies of sureties.


Section 8.4    Successors and Assigns.
All of the grants, covenants, terms, provisions and conditions of this Deed to
Secure Debt shall run with the Land and shall apply to and bind the successors
and assigns of Grantor (including any permitted subsequent owner of the
Property), and inure to the benefit of Grantee, its successors and assigns and
to the successors in trust of Grantee.
Section 8.5    No Warranty by Grantee.
By inspecting the Property or by accepting or approving anything required to be
observed, performed or fulfilled by Grantor or to be given to Grantee pursuant
to this Deed to Secure Debt or any of the other Loan Documents, Grantee shall
not be deemed to have warranted or represented the condition, sufficiency,
legality, effectiveness or legal effect of the same, and such acceptance or
approval shall not constitute any warranty or representation with respect
thereto by Grantee.
Section 8.6    Amendments.
This Deed to Secure Debt may not be modified or amended except by an agreement
in writing, signed by the party against whom enforcement of the change is
sought.
Section 8.7    Severability.
In the event any one or more of the provisions of this Deed to Secure Debt or
any of the other Loan Documents shall for any reason be held to be invalid,
illegal or unenforceable, in whole or in part or in any




--------------------------------------------------------------------------------




other respect, or in the event any one or more of the provisions of the Loan
Documents operates or would prospectively operate to invalidate this Deed to
Secure Debt or any of the other Loan Documents, then and in either of those
events, at the option of Grantee, such provision or provisions only shall be
deemed null and void and shall not affect the validity of the remaining
Obligations, and the remaining provisions of the Loan Documents shall remain
operative and in full force and effect and shall in no way be affected,
prejudiced or disturbed thereby.
Section 8.8    Notices.
All Notices required or which any party desires to give hereunder or under any
other Loan Document shall be in writing and, unless otherwise required by
applicable law or otherwise specifically provided in such other Loan Document,
shall be deemed sufficiently given or furnished if given in accordance with the
provisions of the Loan Agreement.
Section 8.9    Rules of Construction.
The words "hereof," "herein," "hereunder," "hereto," and other words of similar
import refer to this Deed to Secure Debt in its entirety. The terms "agree" and
"agreements" mean and include "covenant" and "covenants." The words "include"
and "including" shall be interpreted as if followed by the words "without
limitation." The headings of this Deed to Secure Debt are for convenience of
reference only and shall not be considered a part hereof and are not in any way
intended to define, limit or enlarge the terms hereof. All references (a) made
in the neuter, masculine or feminine gender shall be deemed to have been made in
all such genders, (b) made in the singular or plural number shall be deemed to
have been made, respectively, in the plural or singular number as well, (c) to
the Loan Documents are to the same as extended, amended, restated, supplemented
or otherwise modified from time to time unless expressly indicated otherwise,
(d) to the Land, Improvements, Personalty, Real Property or Property shall mean
all or any portion of each of the foregoing, respectively, and (e) to Articles
or Sections are to the respective Articles or Sections contained in this Deed to
Secure Debt unless expressly indicated otherwise. Any term used or defined in
the Uniform Commercial Code of the State, as in effect from time to time, which
is not defined in this Deed to Secure Debt shall have the meaning ascribed to
that term in the Uniform Commercial Code of the State. If a term is defined in
Article 9 of the Uniform Commercial Code of the State differently than in
another Article of the Uniform Commercial Code of the State, the term shall have
the meaning specified in Article 9.
Section 8.10    Governing Law.
This Deed to Secure Debt shall be construed, governed and enforced in accordance
with the Laws in effect from time to time in the State.
Section 8.11    Entire Agreement.
The Loan Documents constitute the entire understanding and agreement between
Grantor and Grantee with respect to the transactions arising in connection with
the Loan, and supersede all prior written or oral understandings and agreements
between Grantor and Grantee with respect to the matters addressed in the Loan
Documents. In particular, and without limitation, the terms of any commitment by
Grantee to make the Loan are merged into the Loan Documents. Except as
incorporated in writing into the Loan Documents, there are no representations,
understandings, stipulations, agreements or promises, oral or written, with
respect to the matters addressed in the Loan Documents.
Section 8.12     Waiver of Notice for Immediate Writ of Possession. Grantor
hereby acknowledges that the Obligations arise out of a "commercial transaction"
as that term is defined in the O.C.G.A. Sec. 44-14-260 (1) concerning
foreclosure of mortgages on personalty, and agrees that if a default has
occurred and is continuing, Grantee shall have the right to an immediate writ of
possession without notice of hearing, and Grantor hereby knowingly and
intelligently waives any and all rights it may have to any notice and posting of
a bond prior to seizure by grantee, its transferees, assigns or successors in
interest of the Property




--------------------------------------------------------------------------------




or any portion thereof. The foregoing is intended by Grantor as a "waiver" as
that term is defined in the O.C.G.A. Sec. 44-14-260 (3) relating to foreclosures
of liens on personalty.


(Remainder of Page Intentionally Left Blank)




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Grantor executed this Deed to Secure Debt effective as of
the date first above written, and this Deed to Secure Debt shall constitute and
have the effect of a sealed instrument according to law.




 
GRANTOR:
 
 
 
TDG OPERATIONS, LLC
 
 
 
 
 
By: /s/ Jon A. Faulkner (SEAL)
 
Name: Jon A. Faulkner
 
Title: President
 
 

Signed, sealed and delivered on
November 7, 2014, in the presence of:




/s/ Lisa Sampley
Unofficial Witness                    


                            
/s/ Peggy A. Bigham             
Notary Public


My Commission Expires:
        
September 18, 2018    
[NOTARIAL SEAL]            






--------------------------------------------------------------------------------








EXHIBIT A
TO DEED OF SECURED DEBT


Exhibit A to Deed to Secure Debt executed effective as of November 7, 2014, by
TDG OPERATIONS, LLC as "Grantor" for the benefit of First Tennessee Bank
National Association as "Grantee".
Land
LEGAL DESCRIPTION
All that certain lot, piece or parcel of land, with the buildings and
improvements thereon erected, situate, lying and being in the City of
Adairsville, County of Bartow, State of Georgia.
All that tract or parcel of land lying and being in The City of Adairsville in
Land Lot 199 of the 15th District and 3rd Section of Barlow County, Georgia
containing 17.480 acres and being more particularly described as follows:
To find the Point of Beginning, commence at the intersection of the North
right-of-way of Martin Luther King, Jr., Drive formerly Mitchell Road (50' R/W)
with the line dividing Land Lots 199 and 222 of said district;
THENCE South 86 degrees 49 minutes 48 seconds West for a distance of 80.09 feet
along the North right-of-way of Martin Luther King, Jr., Drive to a point;
THENCE North 87 degrees 21 minutes 11 seconds West for a distance of 150.01 feet
along said North right-of-way to a point;
THENCE North 87 degrees 21 minutes 11 seconds West for a distance of 174.90 feet
along said North right-of-way to an iron pin found at the intersection of said
North right-of-way with the West right-of-way of Princeton Boulevard (100' R/W)
and THE POINT OF BEGINNING.
THENCE from The Point of Beginning thus established run North 87 degrees 25
minutes 38 seconds West for a distance of 291.24 feet along the North
right-of-way of Martin Luther King, Jr., Drive to a point;
THENCE North 86 degrees 44 minutes 00 seconds West for a distance of 227.19 feet
along said North right-of-way to a point;
THENCE North 87 degrees 22 minutes 40 seconds West for a distance of 150.02 feet
along said North right-of-way to a point;
THENCE North 88 degrees 18 minutes 17 seconds West for a distance of 181.10 feet
along said North right-of-way to a point;
THENCE North 87 degrees 42 minutes 10 seconds West for a distance of 340.44 feet
along said North right-of-way to an iron pin found;
THENCE North 00 degrees 48 minutes 25 seconds East for a distance of 730.96 feet
leaving said North right-of-way to an iron pin found;




--------------------------------------------------------------------------------




THENCE South 66 degrees 20 minutes 25 seconds East for a distance of 585.15 feet
to an iron pin placed;
THENCE North 51 degrees 57 minutes 18 seconds East for a distance of 465.70 feet
to an iron pin placed on the West right-of-way of Princeton Boulevard;
THENCE South 38 degrees 49 minutes 08 seconds East for a distance of 246.85 feet
along the West right-of-way of Princeton Boulevard to an iron pin found;
THENCE along a curve to the right having a radius of 556.7 feet and an arc
length of 380.73 feet, being subtended by a chord of South 19 degrees 13 minutes
20 seconds East for a distance of 373.36 feet along said West right-of-way to an
iron pin found;
THENCE South 00 degrees 22 minutes 07 seconds West for a distance of 290.10 feet
along said right-of-way to an iron pin found at the intersection of said West
right-of-way with the North right-of-way of Martin Luther King, Jr., Drive and
THE POINT OF BEGINNING.




